 In the Matterof PHELPS-DODGECORPORATIONandBISBEEMINERSUNION,#22792,AND AMERICAN FEDERATION OF LABOR-In the Matter Of PHELPS-DODGE CORPORATION, COPPER QUEEN BRANCHandINTERNATIONAL UNION OF MINE, MILL & SMELTER `YORKERSCases No's R-3643 and R-3681, respectivelySECOND SUPPLEMENTAL DECISIONANDDIRECTION OF RUN-OFF ELECTIONJuly 25,1942On May 20, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled proceeding.Pursuant to the Direction of Elections,elections by secret ballot were conducted on June 11, 1942, under thedirection and supervision of the Regional Director for the Twenty-second Region (Denver, Colorado)On July 10, 1942, the Boardissued `a Supplemental Decision, Certification of Representatives, andDirection,2 which,inter alia,directed the Regional Director to openand count 23 challenged ballots which were cast in the election heldamong residual production and maintenance employeesOn July 14,1942, the Regional Director, acting pursuant to Article III, Section9, of National Labor Relations Board Rules and Regulations-Series2,' as amended, issued his Supplemental Election Report, copies ofwhich were duly served upon the partiesNo objections to the count-ing of the challenged ballots or to the Supplemental Election Reporthave been filed by any of the partiesAs to the results of the challenged ballots counted, the RegionalDnector reported as follows:Total number of votes cast fog. Inteinational Union of Mine,Mill and Smelter Workers (CIO) --------------------------3Total number of votes cast for Bisbee Mineis Union, #22792___17Total number of votes cast for neither labor oiganization__-___3141 N L R B 1402 42 N L R B 28842 N L R B, No 68a296 PHELPS-DODGECORPORATION297As to the final tabulation of the results of the balloting among theresidual production and maintenance employees the Regional Diiectorreported as followsTotal number eligible to Note ------------------------------ 1,112Total numberof ballots cast_______________________________980Total number of challenged ballots________________________23Total number of blank ballots ---------------------------- _1Totalnumber ofvoid ballots---------------------------------3Total numbei of Notes for Inteinational Union ofMine, Milland Smeltei Woikeis (CIO) -----------------------------469Total number of Notes foi Bisbee Mineis Union, #22792_____443Total numbei of votes foi neither labor organization---------41Bisbee Mineis Union, #22792, affiliated with the American Federa-tion of Labor, and Inteinational Union of Mine, Mill and SmelterWoikers, affiliated with the Congiess of Industiial Orgamzations,have filed with the Regional Diiector iequests for a iun-off electionto be conducted by the Board among the residual production and main-tenance employeesAlthough neithei of the competing labor organi-zations ieceived a majoiity of the votes cast in the election in theresidual voting unit, the iesults of this election show that a substantialmajority of employees voting in the residual group desire to baigaincollectively with the CompanyAccordingly, we shall direct a run-offelection among the production and maintenance employees in theiesidual group, in which they will be given an opportunity to decidewhether they desire to be iepiesented by Bisbee Mineis Union #22792,affiliated with the American Federation of Labor, or by InteinationalUnion of Mine, Mill and Smelter «Toikeis, affiliated with the Congiessof Industrial Organizations, for the purposes of collective bargainingDIRECTION OF RUN-OFF ELECTIONBy vntue of and pursuant to the power vested in the National LaborRelations Boaid by Section 9 (c) of the National Labor RelationsAct, 49 Stat 449, and puisuaiit to Aiticle III, Sections 8 and 9, ofNational Labor Relations Bo Lid Rules and Regulations-Series 2,as amended, it is hei ebyDIRECTED that, as pait of the investigation oidered by the Boardto ascertain iepiesentatives for the purposes of collective bargainingwith Phelps-Dodge Coi poi ation, Bisbee, Arizona, an election by secretballot shill be conducted as early as possible, but not later than flinty(30) days fiom the date of this Direction of Run-off Election, sunderthe diiection and supei vision of the Regional Directoi foi the Twenty-second Region, acting in this matter as agent for the National LaborRelations Boaid, and subject to Article III, Section 9, of said Rules 298DECISIONS OF_ NATIONAL LABOR RELATIONS BOARDand Regulations,among all employees in the ninth voting group de-scribed in the Direction of Elections issued on May 20, 1942, butexcluding those who have since quit of been discharged for cause, todetermine whether they desire to be represented by Bisbee MinersUnion, #22792, affiliated with the American Federation of Labor, orby International Union of Mnie, Mill and Smelter Workers, affiliatedwith the Congress of Industrial Organizations,for the purposes ofcollective bargaining--